DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the preliminary amendment filed July 14 2021. As directed by the amendment, claims 1, 4 and 8-15 have been amended and claim 16 has been added. Thus, claims 1-16 are presently pending. 
The amendment to claim 1 is sufficient to overcome the objection to the drawings from the previous Office action. That objection is hereby withdrawn.
The claims as amended do not revoke claim interpretation under 35 U.S.C. 112(f). 
The amendments to the claims noted above are sufficient to overcome the 35 U.S.C 112(b) rejection from the previous Office action. Those rejections are hereby withdrawn.
Response to Arguments
Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive. 
In the response in page -8- second full paragraph, it has been argued that D1 (Hamada) does not segment anatomical structures of an object in the 2D ultrasound plane, however D1 – [0051-0052] processing unit 27detects NT data by segmentation (i.e. provided 3D data at S2 in Fig. 3 is used to extract sagittal image i.e., a 2D plane image at S3, a reference point is set at S4, and segmentation of NT region on the 2D image data is performed as discussed in [0052]). 
 Applicant further argues in the same paragraph that “This NT region is identified by a user as a portion of an image, which is not equivalent to segmenting an anatomical structure by generating segmentation data of the anatomical structure”. In response, it is noted that the Office action does not equate identification by a user as segmentation, [0052] regarding threshold processing (segmentation) in detecting boundary of NT region from an image of a fetus in [0052]. While D1 teaches that a user may input or set a region on a target region in [0049], the same paragraph notes that the method is not limited to a user setting an NT region, the alternative process  teaches that a user my input an arbitrary point and the apparatus automatically set an NT region with reference to this point.  Clearly, the action by the user to set an arbitrary point cannot be equated to segmentation because a point would not reasonably separate the image into separate parts and segments. Even assuming arguendo that identification by a user in [0049] is considered segmentation, then discussion following in [0052] regarding segmentation would not make any logical sense. 
In the last paragraph of page -8- of the response, it has been argued that the system of D1 (Hamada) does not measure segmented data of anatomical structures, the system of D1 apparently only measures a thickness of an NT using a region identified within an image as comprising the NT. This argument is unclear because a measure of thickness of NT is a measure of segmented data of an anatomical structure.  See detailed discussion in paragraph above, in addition, an NT is interpreted as a segmented structure, i.e., a portion, part or segment of the image of fetus, it follows that 
In response to arguments directed to the 35 U.S.C 103 rejections in page -9- of the response, arguments directed to D1 (Hamada) are unpersuasive for the same reasons discussed above. In arguments directed to D2 (Jung) it has been argued that the measurer of D2 only measures a 3D model of an object, not segmented data from 2D ultrasound. Applicant’s statement is unclear because the Applicant is on record in instant specification as filed in page 1, paragraph from line 14 that the model of the object is based on a 2D ultrasound. Moreover, considering teachings in [0061] with reference to a model with a circular or oval shape, implies 2D structures. See [0056], [0078] and claim 23 of D2, this data is segmented data from 2D ultrasound. For the reasons discussed above, Applicant’s arguments are deemed not persuasive. The prior art rejections have been re-written to accommodate amendments of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 8-13, each make reference to the apparatus of claim 1, configured to calculate, perform or estimate associated functions. However, since claim 1 sets forth the apparatus comprises an ultrasound data interface and a processor, it is unclear which of the recited elements in the body of the claim performs the functions further limited in claims 4 and 8-13, rendering the claims indefinite. It is suggested to amend claims 4 and 8-13 consistent with the disclosure to refer to the processor being configured to calculate, perform or estimate the various recited functions, e.g., as set forth in new claim 16. Claims 5-7 are rejected because they inherit the indefiniteness either directly or indirectly from claim 4. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 20120065512 A1 to Hamada et al., (hereinafter “D1”).
Regarding claims 1, 14 and 15,  [as to claim 1], D1 discloses an ultrasound diagnosis apparatus (1) for analyzing an object (P) – Figs. 1-2 and process in Fig. 3, comprising: - an ultrasound data interface (25-32) configured to receive 3D ultrasound data from the object (P) – Fig. 3, Step S2, [0047] volume data is 3D ultrasound data that is received, specifically, Fig. 1, double arrows to and from volume data generation unit 26 and NTY measurement support unit 27, see also [0035], the volumetric data is 3D; and 
 a processor (29 – [0039] processor 29  controls operation of main body and executes NT measurement support function of Fig. 3 [0045]) configured to 
(i)	 provide 2D ultrasound planes based on the 3D ultrasound data – [0048] image processing unit 28 that generates a sagittal image of a fetus including an NT region (a sagittal image is 2D ultrasound plane image generated from 3D ultrasound data discussed in [0047]) 
(ii) 	segment anatomical structures of the object in the 2D ultrasound planes and for providing segmentation data of the anatomical structures data – [0051-0052] processing unit 27 comprise a module that detects NT data by segmentation Fig. 3 at S5  note: segmentation by definition is separation into separate parts and segments, in [0049] the operator can either input an NT region or designate an arbitrary point, in the latter, when an arbitrary point is designated the processor performs segmentation e.g., as further discussed in [0052] by segmentation, 
(iii)	 measuring the anatomical structures of the object based on the segmentation data of the anatomical structures – [0054] thickness of an NT is measured which is based on segmentation data of the NT region, and  
[0054] and [0061] and [0005] a thickness of an NT is calculated.
[as to claim 14], an ultrasound diagnosis method that includes the steps specified in claim 14 are necessarily present and performed by the device of D1 as detailed in claim 1 above, the citations and discussion in claim 1 are equally applicable to claim 14 and will not be repeated here for brevity sake. 
[as to claim 15], D1 discloses a graphical user interface in form of a display unit (14) configured to display ultrasound image data – Fig. 1/2 [0048] and an ultrasound diagnosis apparatus as claimed in claim 1 (see discussion in claim 1 above), wherein the graphical user interface is adapted to display the calculation results of the at least one biometric parameter – [0059]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130173175 A1 to Jung et al.,(hereinafter “D2” – cited by Applicant) in view of D1.
Regarding claim 1, D2 discloses an ultrasound diagnosis apparatus – terminal apparatus 100/200, [0003] “measuring biometric of an object from an ultrasound image” and [0056], in particular for analyzing an object, comprising: - an ultrasound data interface (inherent feature to receive data from ultrasound device [0056]) configured to receive ultrasound data from the object (see Fig. 2), and a processor (controller 220)  configured to:  (i)	provide 2D ultrasound planes based on the ultrasound data [0056] the image is an ultrasound image, modelling in [0062] is based on the ultrasound image to generate an image that is inform of a circular or oval shape which are 2D that are provided to the controller 220  (ii)	   segment anatomical structures  of the object  (claim 23, [0087]) (iii) 	measure the anatomical structures of the object – measurer 122/222 Figs. 1-2 [0062] measures anatomical structures on 2D ultrasound planes and  (iv) 	 calculate at least one biometric parameter based on the measured anatomical structures of the object - measurer 122/222 Figs. 1-2 [0062] comprise a module that calculates a biometric parameter.
D2 is silent as to additional details of the ultrasound data, Applicant, in the specification as filed in page 1, paragraph from line 14 that D2 (US 2013/0173175 A1) that current procedures as disclosed by D2 are based on two dimensional ultrasound, however, since D2 does not detail how the two dimensional image is generated, D2 does not explicitly disclose that the interface receives 3D ultrasound data and the 
However, D1 discloses an analogous prior art diagnosis system that includes - an ultrasound data interface (25-32) configured to receive 3D ultrasound data from the object (P) – Fig. 3, Step S2, [0047] volume data is 3D ultrasound data, and a processor (29 – [0039] processor 29  controls operation of main body and executes NT measurement support function of Fig. 3 [0045]) configured to: (i)	 provide 2D ultrasound planes based on 3D ultrasound data – [0048] image processing unit 28 that generates a sagittal (i.e., a 2D ultrasound plane image) image (ii) 	segment anatomical structures of the object in the 2D ultrasound planes and for providing segmentation data of the anatomical structures data – [0051-0052] processing unit 27under control of processor 29 detects NT data by segmentation. D1 further discloses in [0062] that a system that acquires volume data (3D) and generates a sagittal image (2D plane image) based on the volume data is more accurate than conventional measurements using two-dimensional image. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified D2, with an ultrasound data interface that receives 3D ultrasound data from the object, and a processor configured to provide 2D ultrasound planes based on 3D ultrasound data, segment anatomical structures of the object in 2D ultrasound planes, as taught by D1, to generate 2D image data for measurement in D2, for more accurate diagnosis in view of the teachings of D1 in [0062].  
Regarding claims 2-3, see D2, [0021] and [0027], as to claim 2, biometrics data stored in storage is necessarily received via an interface for calculating the at least one biometric parameter; and as to claim 3, the biometric data stored in storage includes information about normal range of biometrics based on [0027] and can be described as predefined model-based segmentation data based on discussion in [0087]. 
Regarding claims 4-7, see D1 [0081-0087] and Fig. 4, as to claim 4, Fig. 4, method 400 is a measurement algorithm (series of steps) that calculates the one or more biometric parameters, as to claims 5-7, see [0057] storage 110 stores data or program for operation to include embodiments disclosed [0178]; [0058] desired functions based on user selections and [0086-0087], user does not request to modify result, hence automatic setting i.e., preselected based on a calculated biometric parameter.  
Regarding claims 8-9, as to claim 8, see [0029] and [0121] plurality of different biometrics (CRL, NT and IT) are measured and a parameter value of each biometric parameter is calculated separately; and as to claim 9, the different biometric measurement evaluate biometric measures of the patient [0029], are performed based on different algorithms (Fig. 5 and Fig. 6 are different algorithms) and/or as modified by D1 in claim 1, are performed based on segmentation data derived from different 3D ultrasound data sets.
Allowable Subject Matter
Claim 16 is allowed for the same reasons for allowance set forth in the previous Office action.
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 10 is allowable for the same reasons for allowance set forth in the previous Office action. Claims 11-13 are also allowable based on allowability of claim 10. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793